Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prosecution History Summary
Claims 1, 3, 5, and 14 are amended.
Claims 1-17 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 9:
These steps of receiving a plurality of prescriptions identifying one patient and prescribed pharmaceutical treatment, applying a supplier selection criteria, and receiving status updates, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind or using a pen and paper.  For example, but for the electronically language, receiving and applying in the context of this claim encompasses a mental process of the user receiving information and evaluating the information based on selection criteria.  


Claim 14:
These steps of receiving a plurality of prescriptions identifying one patient and prescribed pharmaceutical treatment, applying a supplier selection criteria, and receiving status updates, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind or using a pen and paper.  For example, but for the electronically language, receiving and applying in the context of this claim encompasses a mental process of the user receiving information and evaluating the information based on selection criteria.  
These steps of selecting based on submission of bids, transmitting prescription to the supplier, and transmitting status updates to the patient’s computer, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing interactions between suppliers and patient).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3, 12, and 16, reciting particular aspects of claims 4, 13, and 17, reciting particular aspects of identifying the patient may be performed in the mind but for recitation of generic computer components; such as claim 5, reciting particular aspects of how to evaluate suppliers based on total price of adjudication may be performed in the mind but for recitation of generic computer components; such as claims 6 and 10, reciting particular aspects of how to evaluate suppliers based on total price of adjudication, rating, and ancillary service offerings may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of electronically receiving a plurality of prescriptions, transmitting the prescriptions to suppliers (based on bids), and receiving and transmitting status updates amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 83, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving prescriptions amounts to mere data gathering, recitation of applying supplier selection criteria to a set of suppliers amounts to selecting a particular data source or type of data to be manipulated, recitation of transmitting the prescription to the suppliers and transmitting status updates amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-4, 11-13, and 15-17, claims 10, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 5-6, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving plurality of prescriptions, transmitting prescription to suppliers, receiving status updates, and transmitting status updates, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); applying a supplier selection criteria, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
claims 2-8, 10-13, and 15-17, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-6, 10-13, 15-17, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 3, 12, and 16, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 7-8, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 4-6, 13, and 17, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-17 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-11, 13-15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howe et al. (U.S. Publication No. 2010/0057489) in view of Cullen (U.S. Patent No. 8,433,587).
As per claim 1, Howe teaches a computer-implemented method for prescriptions adjudication, the method comprising:
-electronically receiving a plurality of prescriptions for a patient from one or more users’ computers (Howe: para. 36; Prescriptions for fulfillment are submitted.);
-applying a supplier selection criteria to select at least a first supplier and a second supplier from a set of certified suppliers, the first supplier being selected to fill a first prescription according to provisions of a prescription plan associated with the patient, and a second supplier being selected to fill a second prescription according to the provisions of the prescription plan (Howe: para. 47-48; Selecting based on location, pharmacy expertise, and/or criteria important.);
-transmitting the first prescription to the first supplier, and the second prescription to the second supplier for fulfillment, the first supplier being a retail pharmacy and the second supplier being a mail-order pharmacy according to evaluation of the patient’s preferences (Howe: para. 36; para. 47; PBM alerts the selected pharmacies to fulfill the prescription requests.).
	Howe does not explicitly teach the following, however, Cullen teaches the following:
-prescription identifying at least one the patient and a prescribed pharmaceutical treatment for the patient (Cullen: col. 4, 9-22),

-receiving status updates from at least the first supplier about one or more of prescription receipt confirmation, fulfillment confirmation, and shipment confirmation (Cullen: col. 2, 43-45; col. 2, 65 to col. 3, 13; col. 3, 32-40); and
-transmitting the status updates to the patient’s computer in a format through which the status updates are viewable by the patient within a user interface (Cullen: col. 2, 43-45; col. 2, 65 to col. 3, 13; col. 3, 32-40).
One of ordinary skill in the art would have recognized that applying the known technique of Cullen would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Howe to the teachings of Cullen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying prescription status to Howe teaching a prescription fulfillment status would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that provides convenience to patients saving time and costs.
As per claim 2, the method of claim 1 is as described.  Howe further teaches further comprising adjudicating and authorizing fulfillment of prescriptions, wherein adjudicating and authorizing fulfillment occurs prior to transmitting the prescriptions to the respective suppliers for fulfillment (Howe: para. 57).
As per claim 4, the method of claim 1 is as described.  Howe further teaches further comprising:
-identifying the patient (Howe: para. 48); 
-searching a database to identify a plan to which the patient belongs ((Howe: para. 48); and 
(Howe: para. 56);
-wherein selecting supplier selection criteria to apply to the plurality of prescriptions comprises selecting the identified supplier selection criteria associated with the plan (Howe: para. 56).
As per claim 5, the method of claim 1 is as described.  Howe further teaches wherein applying the supplier selection criteria comprises evaluating the set of certified suppliers and selecting a plurality of suppliers based on total price of adjudication, wherein the certified supplier offering the lowest total price is selected (Howe: para. 48; para. 50).
As per claim 6, the method of claim 1 is as described.  Howe further teaches wherein applying the supplier selection criteria comprises evaluating the set of certified suppliers and selecting a plurality of suppliers based on a combination of total price of adjudication, performance rating, and ancillary service offerings (Howe: para. 48; para. 50).
As per claim 7, the method of claim 1 is as described.  Howe further teaches wherein the set of certified suppliers comprises suppliers that meet a minimum level of service requirements and have integrated into a healthcare needs fulfillment system operated by a benefits manager (Howe: para. 48).
As per claim 8, the method of claim 1 is as described.  Howe further teaches wherein a supplier is at least one of: a pharmacy, a provider of vitamins and nutritional supplements, a provider of durable medical equipment, or a provider of disposable medical supplies (Howe: abstract).
Claims 9-10
Claims 11-13 recite substantially similar limitations as those already addressed in claims 2 and 4, and, as such, are rejected for similar reasons as given above.
As per claim 14, A non-transitory machine-readable storage medium embodying a set of instructions that, when executed by a processor, cause the processor to perform operations for fulfilling and managing prescriptions, the operations comprising:
-electronically receiving a plurality of prescriptions for a patient from one or more users' computers, wherein at least one of the plurality of prescriptions identifies the patient and a prescribed treatment (Howe: para. 36; Prescriptions for fulfillment are submitted.);
-selecting supplier selection criteria to apply to the plurality of prescriptions (Howe: para. 47-48; Selecting based on location, pharmacy expertise, and/or criteria important.); 
-applying the supplier selection criteria to select a plurality of suppliers from a set of certified suppliers (Howe: para. 47-48; Selecting based on location, pharmacy expertise, and/or criteria important.), the plurality of suppliers being selected to fill one or more of the plurality of prescriptions based on submission of one or more bids (Howe: para. 20; The PBM invite the suppliers to bid on health care needs requests.), the bids being iterative to allow at least one of the plurality of suppliers to submit multiple bids for one or more of the plurality of prescriptions during a biding process in which a graphical user interface is provided to allow the plurality of suppliers to view at least one of the submitted bids including one or more of a lowest bid or a top bid from among the one or more bids (Howe: para. 44);
-transmitting the plurality of prescriptions to the one or more suppliers for fulfillment (Howe: para. 36; para. 47; PBM alerts the selected pharmacies to fulfill the prescription requests.).
	Howe does not explicitly teach the following, however, Cullen teaches receiving status updates from one or more of suppliers, wherein the status updates comprise at least one of at least one of costs, quality, and fulfillment speed as covered by the patient’s prescription plan (Cullen: col. 2, 43-45; col. 2, 65 to col. 3, 13; col. 3, 32-40).
One of ordinary skill in the art would have recognized that applying the known technique of Cullen would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Howe to the teachings of Cullen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying prescription status to Howe teaching a prescription fulfillment status would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that provides convenience to patients saving time and costs.
Claims 15 and 17 recite substantially similar limitations as those already addressed in claims 2 and 4, and, as such, are rejected for similar reasons as given above.
Claims 3, 12, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howe et al. (U.S. Publication No. 2010/0057489) in view of Cullen (U.S. Patent No. 8,433,587) and further in view of Starko (U.S. Publication No. 2011/0246232).
As per claim 3, the method of claim 1 is as described.  Howe and Cullen do not explicitly teach the following, however, Starko teaches further comprising:
-calculating a copayment price owed by the patient for one or more prescriptions (Starko: para. 24);
-accessing account information for a financial account of the patient from a database (Starko: para. 24);
(Starko: para. 24); and 
-transmitting a payment to the set of certified suppliers (Starko: para. 24).
	One of ordinary skill in the art would have recognized that applying the known technique of Starko would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Howe in view of Cullen to the teachings of Starko would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying prescription payment to Howe teaching a prescription fulfillment status would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that provides a timely and proper adjudication of prescriptions avoiding delay for patients.
Claims 12 and 16 recite substantially similar limitations as those already addressed in claim 3, and, as such, are rejected for similar reasons as given above.
Response to Arguments
Applicant's arguments filed for claims 1-17 under 35 U.S.C. §103 have been fully considered but they are not persuasive.
Applicant argues that Howe, at para. 36 and 47 teaches that a PBM selects a pharmacy to fulfill prescriptions, meanwhile, the current claims recite a technology that selects a pharmacy based on evaluation of the patient's preferences. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., patient preferences) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues that there is no evidence of a reason, suggestion, or motivation in the prior art that would lead to combining the references. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Cullen teaches fulfillment prescription status to system of Howe teaching supplier selection to fulfill prescriptions. 
Applicant argues that since no reasonable justification is provided in the Office Action as to how much modification or combination is possible, obviousness may not be established based on hindsight and conjecture. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of .
Applicant's arguments filed for claims 1-17 under 35 U.S.C. §101 have been fully considered but they are not persuasive.
Applicant argues that the current claimed subject matter is integrated into a practical application which improves conventional computer-implemented prescription adjudication systems to be more efficient. Examiner states that efficiency is not the measure for determining if an abstract idea is integrated into a practical application. While the claimed method supposedly accelerates the process of prescription adjudication, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself. See Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[The fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). However, using a computer to perform a task “more quickly or more accurately” is not, in and of itself, a ticket into patent-eligible territory. (OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015).) 
Applicant argues that the claims include extra-solution activity which improves the process of prescription fulfillment and add advantages to patient experience that are not present when taking each of the elements individually, thereby improving the efficiency of carrying out the process and measurably improving patient experience. Examiner disagrees. Examiner states that claim 1 does not claim actually filling the prescription but first selecting a supplier to fill the prescription and transmitting status updates, which are insignificant extra-solution activities. 
Applicant argues that the Office Action has failed to refer to any case law with similar claim details or factual background that supports the contention that the pending claims are directed to an abstract idea. To facilitate examination, the Office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated groupings of abstract ideas. The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent, as is explained in MPEP § 2106.04(a)(2). This approach represents a shift from the former case-comparison approach that required examiners to rely on individual judicial cases when determining whether a claim recites an abstract idea. By grouping the abstract ideas, the examiners’ focus has been shifted from relying 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626